Appellant claimed that he had good cause because the factual
                   and legal bases for his claims were withheld. Appellant failed to
                   demonstrate that the factual and legal bases for his claims were not
                   reasonably available to be presented in a timely petition, and thus, he
                   failed to demonstrate good cause.     See Hathaway v. State, 119 Nev. 248,
                   252-53, 71 P.3d 503, 506 (2003).
                               Next, appellant claimed that his trial and appellate counsel
                   were ineffective in failing to raise certain issues. Appellant's claims of
                   ineffective of assistance of counsel were likewise reasonably available to be
                   raised in a timely petition, and thus, these claims would not provide good
                   cause in this case. See id.
                               Next, appellant appeared to claim that there was no
                   jurisdiction over his case because no state or federal laws allow a private
                   citizen to impersonate a police officer and use the authority of the
                   government to search an individual. This claim does not implicate the
                   jurisdiction of the courts. Nev. Const. art. 6, § 6; NRS 171.010.
                               Finally, appellant claimed that he was actually innocent
                   because he had reliable evidence that demonstrated that the trial and
                   appellate courts had violated numerous constitutional rights when they
                   allowed a private citizen to impersonate a federal officer and purport to
                   use the authority of the federal government to obtain evidence. Appellant
                   did not demonstrate actual innocence because he failed to show that "it is
                   more likely than not that no reasonable juror would have convicted him in
                   light of . . . new evidence."   Calderon v. Thompson, 523 U.S. 538, 559
                   (1998) (quoting Schlup v. Delo,      513 U.S. 298, 327 (1995)); see also
                   Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v.
                   Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). We therefore

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A AtN#OD
                   conclude that the district court did not err in denying appellant's petition.
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                    ,   C.J.




                   cc:   Hon. Michelle Leavitt, District Judge
                         Willie James Smith, Jr.
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A 4t1e#r